                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION

MICHAEL POSTAWKO, et al.                             )
                                                     )
                       Plaintiffs,                   )
                                                     )
       v.                                            )      No. 16-CV-4219-NKL
                                                     )
MISSOURI DEPARTMENT OF                               )
CORRECTIONS, et al.,                                 )
                                                     )
                       Defendants.                   )

                    NOTICE OF RULE 30(B)(6) DEPOSITION OF
              DEFENDANT MISSOURI DEPARTMENT OF CORRECTIONS

       PLEASE TAKE NOTICE that, pursuant to FED. R. CIV. P. 30(b)(6), the undersigned will

take the deposition upon oral examination of defendant Missouri Department of Corrections

(“MDOC”), on November 12, 2019, commencing at 9:30 a.m., or at some other mutually

acceptable date and time, at the law offices of American Civil Liberties Union of Missouri

Foundation, 906 Olive Street, Suite 1130, St. Louis, Missouri, 63103, or at some other mutually

acceptable location. The deposition will take place before a person authorized by law to administer

oaths, and will continue from day to day, excluding Sundays and court-recognized holidays, until

the examination is completed. The deposition will be recorded via stenographic and videographic

means. Pursuant to L.R. 30.1(c)(1), the name, address, and employer of the recording technician

or technicians is as follows:

       Pohlman Reporting Company LLC
       10 South Broadway, Suite 1400
       St. Louis, MO 63102

       Pursuant to FED. R. CIV. P. 30(b)(6), MDOC shall designate the person or persons most

knowledgeable and prepared to testify on behalf of MDOC concerning the following subject

matters.


                                                                                                 1
           Case 2:16-cv-04219-NKL Document 390 Filed 10/22/19 Page 1 of 10
                                           Definitions

       Unless otherwise defined herein, terms shall have the meanings assigned to them in

Plaintiffs’ First Set of Requests for Production to Defendant Corizon, LLC. In addition, for

purposes of this notice of deposition and the request for production set forth below, the following

definitions apply:

   (a) The term “HCV” shall refer to a patient’s infection with the Hepatitis C Virus, active or

       inactive, and no matter when exposed or how long infected.

   (b) The terms “chronic Hepatitis C” and “chronic HCV” shall refer to the infection of a patient

       who has been infected with HCV for six months or longer.

   (c) References to “MDOC” shall refer to Defendant Missouri Department of Corrections, but

       to the extent responses to any of the listed topics include state functions, agencies,

       departments, divisions, and/or employees outside the Department of Corrections,

       references to “MDOC” should be understood to refer to those functions, agencies,

       departments, divisions, or employees as well.

                                Subject Matter for Examination
       You are requested to identify one or more officers, directors, or managing agents, or

designate other persons who consent to testify on MDOC’s behalf regarding information known

or reasonably available to MDOC, with respect to the following subject matter:

       1.      The factual basis for MDOC’s Answer to the allegations in Plaintiffs’ Second

Amended Complaint;

       2.      The factual basis for MDOC’s Affirmative Defenses to the allegations in Plaintiffs’

Second Amended Complaint;




                                                                                                 1
        Case 2:16-cv-04219-NKL Document 390 Filed 10/22/19 Page 2 of 10
       3.      Any insurance agreement under which an insurance business may be liable to

satisfy all or part of a possible judgment in the action or to indemnify or reimburse for payments

made to satisfy the judgment;

       4.      MDOC’s Initial Disclosures pursuant to Rule 26(a)(1) in this matter, served on

March 31, 2017;

       5.      MDOC’s Responses and Objections to Plaintiffs’ First and Second Sets of

Interrogatories to Defendants MDOC and Anne Precythe, and Responses and Objections to

Plaintiffs’ First, Second, Third, Fourth, and Fifth Sets of Requests for Production to Defendant

MDOC (collectively, the “Discovery Responses”) in this matter;

       6.      MDOC’s budget or budgets for HCV screening, testing, monitoring, treatment,

symptom management, and patient education and counseling for individuals in MDOC custody,

from January 1, 2011 to present, and the time period covered by each budget;

       7.      The name(s) of all person(s) responsible for formulating, managing, overseeing,

and/or implementing the budget(s) referenced in Paragraph 6;

       8.      MDOC’s involvement in the appropriations process with respect to its overall

budget, including any budget for HCV treatment for individuals in MDOC custody and including

the identity of individuals involved in the appropriations process as it relates to MDOC’s budget,

from January 1, 2011 to present;

       9.      The names, job titles, and responsibilities of all MDOC employees who, as of the

date of this notice, are involved in the oversight and/or provision of HCV screening, treatment,

and/or monitoring, including but not limited to Joan Reinkemeyer, Director of the Division of

Offender Rehabilitation Services, Deloise Williams, and other senior administrative staff, contract




                                                                                                 2
        Case 2:16-cv-04219-NKL Document 390 Filed 10/22/19 Page 3 of 10
monitoring staff in the Medical Services section of the Division of Offender Rehabilitation

Services, and any clinical staff employed by MDOC;

       10.     The history of MDOC’s provision of healthcare services to individuals in its

custody, including the time period during which those services have been provided by Defendant

Corizon LLC (“Corizon”) and/or any other private company, and the reason(s) MDOC began and

continues to contract with a private company to provide such services;

       11.     MDOC’s 2014 medical services contract with Corizon, produced in conjunction

with MDOC’s Discovery Responses and Bates labeled MDOC 1-1811, and/or any amendments

thereto, including but not limited to documents Bates labeled MDOC 024619-660, MDOC

024820-829, and MDOC 025852-56, and any more recent contract(s) or agreement(s), formal or

informal, written or otherwise, with Corizon for the provision of medical services in MDOC

facilities and/or to individuals in MDOC’s custody;

       12.     The RFP drafting process and, if any, bidding process preceding the award of

MDOC’s 2014 medical services contract with Corizon, including but not limited to the identity of

any businesses or organizations other than Corizon who competed, bid, or offered to provide

healthcare services to individuals in MDOC custody, in whole or in part;

       13.     The names, job titles, and responsibilities of the person(s) responsible, in whole or

in part, for overseeing MDOC’s 2014 medical services contract and relationship with Corizon,

including but not limited to any person(s) with responsibility for negotiating, overseeing, and/or

implementing any amendments to the 2014 medical services contract;

       14.     MDOC’s policies regarding or mechanisms for evaluating and/or measuring

Corizon’s performance of its duties as set forth in the 2014 medical services contract, including

any amendments thereto, or any previous contracts between MDOC and Corizon or its




                                                                                                  3
        Case 2:16-cv-04219-NKL Document 390 Filed 10/22/19 Page 4 of 10
predecessor(s) or any other private company providing healthcare to individuals in MDOC

custody;

           15.      The names, job titles, and responsibilities of the person(s) responsible, in whole or

in part, for any evaluation or measurement described in Paragraph 14;

           16.      The results of any evaluation or measurement described in Paragraph 14, in

whatever form(s) those results are kept and/or used by MDOC, and how those evaluations or

measurements are used by MDOC;

           17.      To the extent not already captured in Paragraphs 9 and/or 15, the names, job titles,

and responsibilities of the contract monitoring staff of the Medical Services section of the Division

of Offender Rehabilitative Services and/or any other MDOC or state government employees who

are tasked with ensuring that individuals in MDOC custody “receive medical care that is equivalent

to the community standard and that all mandates of the contract are fulfilled”1;

           18.      Any requirements that Corizon report information and/or statistics to MDOC and

the results or reports generated in response to any such reporting requirements, to the extent they

relate to HCV-positive individuals in MDOC custody and/or HCV screening, testing, education,

monitoring, and/or treatment;

           19.      MDOC’s relationship with Corizon with regard to establishing policies,

procedures, and/or protocols, formal and informal, written or otherwise, for the screening, testing,

education, monitoring, and/or treatment of HCV-positive individuals in MDOC custody, and the

process for developing, reviewing, approving, implementing, or enforcing such policies,

procedures, and/or protocols, including whether and the extent to which MDOC relies, in whole

or in part, on Corizon’s policies, procedures, and/or protocols;



1
    See https://doc.mo.gov/divisions/rehabilitative-services.


                                                                                                       4
            Case 2:16-cv-04219-NKL Document 390 Filed 10/22/19 Page 5 of 10
       20.     MDOC’s relationship with Corizon with regard to making treatment decisions for

or related to HCV-positive individuals in MDOC custody, including whether and the extent to

which MDOC relies on Corizon’s treatment decisions and/or has any independent authority to

question, challenge, override, and/or review such decisions;

       21.     MDOC’s policies and procedures, formal and informal, written and otherwise, and

practices regarding screening or testing of inmates for HCV, from January 1, 2014 to present,

including whether and to what extent MDOC relies, in whole or in part, on Corizon’s policies,

procedures, and/or practices;

       22.     MDOC’s policies and procedures, formal and informal, written and otherwise, and

practices regarding the tracking or monitoring of HCV-positive inmates, including but not limited

to the compilation of any data regarding HCV-positive inmates or the screening, testing, education,

monitoring, and/or treatment of same, from January 1, 2014 to present, including whether and to

what extent MDOC relies, in whole or in part, on Corizon’s policies, procedures, and/or practices;

       23.     Any training, educational, or counseling materials related to HCV provided by

MDOC to its employees or staff, or to Corizon or its staff, or to individuals in MDOC custody,

from January 1, 2014 to present;

       24.     Any negotiations regarding and/or purchase of any HCV treatment medications or

regimens, including but not limited to pegylated interferon alpha 2a, ribavirin, Harvoni, Viekira

Pak, Technivie, Vosevi, Epclusa, Mavyret, Sovalidi, Vosevi, Daklinza, and/or Zepatier, which

MDOC oversaw or in any way participated;

       25.     Any negotiations regarding the agreement between MDOC and the Minnesota

Multi-State Contracting Alliance for Pharmacy (MMCAP), Bates labeled MDOC 024820-24829;




                                                                                                 5
        Case 2:16-cv-04219-NKL Document 390 Filed 10/22/19 Page 6 of 10
       26.     The names, job titles, and responsibilities of individuals who participated in the

negotiations and/or purchases described in Paragraphs 24 and/or 25, above;

       27.     MDOC’s policies and procedures, formal and informal, written and otherwise, and

practices regarding review of “kites,” medical services requests/health services requests, inmate

information resolution requests, grievances, or grievance appeals, from January 1, 2011 to present,

relating or referring to HCV, symptoms that may be attributable to HCV irrespective of whether

HCV is named, and/or HCV treatment medications or regimes, including but not limited to

pegylated interferon alpha 2a, ribavirin, Harvoni, Viekira Pak, Technivie, Vosevi, Epclusa,

Mavyret, Sovalidi, Vosevi, Daklinza, and/or Zepatier;

       28.     MDOC’s policies and procedures, formal and informal, written and otherwise, and

practices regarding discharge planning for inmates with chronic HCV, including but not limited to

referrals to Medicaid or Medicare;

       29.     Other lawsuits, filed between January 1, 2012 and present, in which MDOC or its

Director is a named party and which relate to claims of deliberate indifference to a serious medical

need in the prison or jail context;

       30.     The name, address, and telephone numbers for all custodians of the documents

produced by MDOC in conjunction with its Discovery Responses;

       31.     MDOC’s administrative structure, organizational structure, and management

structures, between January 1, 2014 and the present; and

       32.     MDOC’s organizational and operational relationship with defendant Corizon

relating to the provision of medical care to individuals in MDOC custody.




                                                                                                  6
        Case 2:16-cv-04219-NKL Document 390 Filed 10/22/19 Page 7 of 10
Dated: October 22, 2019            Respectfully submitted,
                                   By: /s/ Amy E. Breihan
                                   Anthony E. Rothert, #44827
                                   Jessie Steffan, #64861
                                   Omri E. Praiss, #41850
                                   American Civil Liberties Union
                                   of Missouri Foundation
                                   906 Olive Street, Suite 1130
                                   St. Louis, Missouri 63108
                                   Phone: (314) 652-3114
                                   Fax: (314) 652-3112
                                   trothert@aclu-mo.org
                                   jsteffan@aclu-mo.org

                                   Gillian R. Wilcox, #61278
                                   American Civil Liberties Union
                                   of Missouri Foundation
                                   406 West 34th Street, Suite 420
                                   Kansas City, Missouri 64111
                                   Phone: (816) 470-9938
                                   Fax: (314) 652-3112
                                   gwilcox@alcu-mo.org


                                   Amy E. Breihan, #65499
                                   Megan G. Crane, #71624
                                   RODERICK & SOLANGE
                                   MACARTHUR JUSTICE CENTER
                                   3115 South Grand Blvd., Suite 300
                                   St. Louis, MO 63118
                                   Phone: (314) 254-8540
                                   Fax: (314) 254-8547
                                   amy.breihan@macarthurjustice.org
                                   megan.crane@macarthurjustice.org

                                   Elizabeth L. Henthorne (pro hac vice)
                                   Amelia I. P. Frenkel (pro hac vice)
                                   Anastasia M. Pastan (pro hac vice)
                                   Tamarra Matthews Johnson (pro hac vice)
                                   Wilkinson Walsh + Eskovitz, LLP
                                   2001 M Street NW
                                   10th Floor
                                   Washington, DC 20036
                                   Phone: (202) 847-4000
                                   Fax: (202) 847-4005
                                   bhenthorne@wilkinsonwalsh.com


                                                                             7
       Case 2:16-cv-04219-NKL Document 390 Filed 10/22/19 Page 8 of 10
                            afrenkel@wilkinsonwalsh.com
                            apastan@wilkinsonwalsh.com
                            tmatthewsjohnson@wilkinsonwalsh.com

                            Meghan C. Cleary (pro hac vice)
                            Wilkinson Walsh + Eskovitz, LLP
                            130 West 42nd Street, Suite 1402
                            New York, NY 10036
                            Direct: (424) 291-9669
                            Fax: (202) 847-4005
                            mcleary@wilkinsonwalsh.com




                                                                  8
Case 2:16-cv-04219-NKL Document 390 Filed 10/22/19 Page 9 of 10
                               CERTIFICATE OF SERVICE
       I hereby certify that on the 22nd day of October, 2019, the foregoing Notice of Rule

30(b)(6) Deposition of Defendant Missouri Department of Corrections was filed using the

Court’s electronic case filing system and served in PDF and MS Word format via email to:

ERIC S. SCHMITT, Attorney General                    Dwight A. Vermette
John W. Taylor                                       ECKENRODE-MAUPIN, Attorneys at
Jennifer Baumann                                     Law
Jason K. Lewis                                       11477 Olde Cabin Rd., Ste. 110
Assistant Attorneys General                          St. Louis, MO 63141
815 Olive Street                                     (314) 726-6670 (Telephone)
Saint Louis, MO 63101                                (314) 726-2106 (Fax)
Phone: (314) 340-7861                                dav@eckenrode-law.com
Fax: (314) 340-7029
John.Taylor@ago.mo.gov                               William R. Lunsford
Jennifer.Baumann@ago.mo.gov                          Matthew B. Reeves
Jason.lewis@ago.mo.gov                               Maynard, Cooper & Gale, P.C.
                                                     655 Gallatin Street
Justin D. Smith                                      Huntsville, AL 35801
Deputy Attorney General for Special                  Telephone: (256) 551-0171
Litigation                                           Facsimile: (256) 512-0119
P.O. Box 899                                         blunsford@maynardcooper.com
Jefferson City, MO 65102                             mreeves@maynardcooper.com
Phone: (573) 751-0304                                Counsel for defendant Corizon, LLC
Fax: (573) 751-0774
Justin.Smith@ago.mo.gov
Counsel for defendants MDOC,
Precythe, and Hardy




                                            By: /s/ Amy E. Breihan




                                                                                              9
       Case 2:16-cv-04219-NKL Document 390 Filed 10/22/19 Page 10 of 10
